EXAMINER'S AMENDMENT
This action is a response to the communication filed on 2/17/2022. Examiner acknowledges the amendments made to claims 1-5, 7-11. 13, 15, and 17-25 and the cancellation of claims 6, 12, 14, and 16.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

15. (Currently amended) The planning system of claim 1, wherein the three- dimensions of data include discretized leaf travel positions of a collimator, control point gantry angles at control points along an arc, and a number of open leaf pairs of the collimator, and wherein the first axis of the plot indicates the discretized leaf travel positions, [a] the second axis of the plot indicates the control point gantry angles, and the intensity indicates a number of open leaf pairs.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-11, 13, 15, and 17-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1, 18, and 22, the prior art of record does not teach or suggest a system, as claimed by Applicant, a method or system that implements the method that includes the following steps:
receiving a proposed optimized radiation treatment plan for use in external beam radiation therapy; and
visualizing the optimized radiation treatment plan by visually displaying on a display monitor a two-dimensional plot with three-dimensions of data based at least in part on control parameters of a collimator of the radiation therapy system from the optimized radiation treatment plan,
wherein first and second dimensions are plotted along first and second axes of the plot and a third dimension is indicated by intensity of gray scale or color scale of the plot on the display monitor to provide a comprehensive visual summary of delivery characteristics of the optimized radiation treatment plan to a user for identifying a desirable radiation treatment plan.
Claims 2-5, 7-11, 13, 15, 17, 19-21 and 23-25 are dependent on allowed matter from claims 1, 18, or 22 and are thus allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791